NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE RICOH C()MPANY, LTD. PATENT
LITIGATION
SYNOPSYS, INC.,
Plaintiff-Appellee,
V.
RICOH COMPANY, LTD., _
Defendan,t-Appellant.
§
RICOH COMPANY, LTD.,
Plaintiff-Appellant,
V.
AEROFLEX INCORPORATED, AMI
SEMICONDUCTOR, INC., MATROX ELECTRONIC
SYSTEMS, LTD., MATROX GRAPHICS, INC.,
MATROX INTERNATIONAL, INC., MATROX TECH,
INC., AND A_EROFLEX COLORADO SPRINGS, INC.,
Defen,dants-Appellees.
2011-1199
Appea1 from the United States DiStrict C0urt for the
N01'the1'n District of Ca1if0rnia in case n0. 03-CV~2289,
Judge J ames Ware.

SYNOPSYS V. RICOH CO
2
ON MOTION
ORDER
Thomas T. CarInack moves to withdraw as counsel
Upon consideration thereof
IT IS ORDERED THATi
The motion is granted.
JUN 2 2 2011
Date
cc: Ron E. Shu1man, Esq.
Kenneth W. Brothers, Esq.
Thomas T. Carmack, Esq.
s21
FOR THE COURT
/s/ J an Horbaly
J an Horbaly _
Clerk
§
U.S. C0UR1E£|l|5E¢pPEALS FOR
THE FEDERAL CIRCU1T
JUN 22 2011
.|AN HORBALY
CLERK